Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding-precedent in this circuit.
PER CURIAM:
Stephen F. Buzzell and Kimberly B. Buzzell appeal the district court’s order granting in part their motion for voluntary dismissal and its subsequent order denying reconsideration and granting the Government’s Fed.R.CivJP. 12(b)(6) motion to dismiss. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Buzzell v. Wallin, No. 3:09-cv-00795-HEH, 2010 WL 4131399 (E.D. Va. May 11, 2010); 2010 WL 2399685 (June 15, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.